 232DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Notify said Regional Director, in writing, within 20 days from the receipt ofthis Decision, what steps it has taken to comply herewith.8'If this Recommended Order is adopted by the Board, the words "20 days from thereceipt of this Decision" shall be stricken, and the words "10 days from the date of thisOrder" shall be substituted therefor.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL, upon request, bargain with United Industrial Workers of NorthAmerica of the Seafarers International Union of North America, Atlantic, Gulf,Lakes & Inland Waters District, AFL-CIO, as the exclusive representative ofallemployees in the bargaining unit described below with respect to wages,hours, and other working conditions, and if anunderstandingisreached, putit in a signedagreement.The bargainingunit is:All powerhouse employees employed in the plant at 5000 RichmondStreet,Philadelphia, Pennsylvania, including the powerhouse operators,water system operators, utility operators, powerhouse firemen, shift oper-ating engineers,and coal unloaders, but excluding all other employees,including instrument mechanics, guards, and supervisors as defined in theNational Labor Relations Act.ROHM & HAAS COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 1700Bankers Securities Building, Walnut and Juniper Streets, Philadelphia, Pennsylvania,Telephone No. 735-2612.Steamship Trade Association of Baltimore,Inc.;Alcoa Steam-ship Co., Inc.; American Stevedores, Inc.; Atlantic & GulfStevedores,Inc.; Baltimore Stevedoring Co., Inc.;ChesapeakeOperating Company; The Cottman Company; Fidelity ShipCeiling Company,Incorporated;Robert C. Herd&Co., Inc.;Hopkins Stevedoring Company, Inc.; Jarka Corporation ofBaltimore,Inc.; Nacirema Operating Company, Inc.;PatapscoShip Ceiling & Stevedoring Company; Ramsey Scarlett & Com-pany; Terminal Shipping Company; United States Lines Com-pany; John T. Clark & Son of Maryland, Inc.; RukertTerminals Corporation;United Fruit CompanyandInterna-tional Longshoremen's Association,AFL-CIO, and Local No.953, International Longshoremen's Association,AFL-CIO, Peti-tioner.Case No. 5-RC-5043.October 14,1965DECISION AND DIRECTION OF ELECTIONUpon a petitionduly filed underSection 9(c) of the National LaborRelations Act, as amended,a hearing was held before Hearing Offi-155 NLRB No. 21. STEAMSHIP TRADE ASSOC. OF BALTIMORE, INC., ETC.233cer Leonard R. Miller.The Hearing Officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed. Briefshave been filed by the Employer 1 and by the Petitioner.Upon the entire record in this case, the National Labor RelationsBoard finds :1.Steamship Trade Association of Baltimore, Inc., is an incorpo-rated Association representing for purposes of collective bargainingemployers providing longshore services in the port of Baltimore.During the year immediately preceding the hearing, each individualmember of STA performed services valued in excess of $50,000 forcustomers outside the State of Maryland.Neither STA nor the indi-vidual employer-members contest the Board's jurisdiction in this case.Accordingly, we find it will effectuate the policies of the Act to assertjurisdiction herein.2.The petitioning labor organization claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tions 9(c) (1) and 2(6) and (7) of the Act.4.The Petitioner seeks an election to determine whether timekeepersemployed by the Employers named in the caption wish to be repre-sented as part of the existing portwide, multiemployer unit of check-ers, ship runners, and ship planners. STA contends that the petitionshould be dismissed as it is not for an appropriate unit, since STA hasnever been authorized to bargain with respect to the timekeepers aspart of the present portwide, multiemployer unit of checkers, shiprunners, and ship planners?The record establishes that since 1959, STA, acting through its tradepractices committee, has engaged in multiemployer bargaining onbehalf of its constituent members with various ILA locals represent-ing the several classes of operating employees, bargaining with Peti-tioner as the representative of employees in the classification of check-ers,3 ship runners, and ship planners.4There are about 25 employees performing timekeeping functions forthe various employer-members of STA. The record establishes thattheir duties, although varying somewhat, are, generally speaking,1 SteamshipTrade Associationof Baltimore,Inc. (designated herein asSTA), filed abrief on its own behalf and on behalf of certain individual employer-members.Chesa-peake Operating Company filed, in addition,a separate brief.The requestsof Petitionerand ChesapeakeOperating Company thatthe Board hear oralargument in this case are hereby denied as thebriefs, the Hearing Officer's report, andthe transcript of the testimonyand exhibits adequatelypresent all the issuesinvolvedherein.e The individual employer-members contend that timekeepers do not constitute appro-priate separateunits, but are properly part ofunits of officeclerical employees.8 Checkersare also referred to as tallymen.4 The classification of ship planner was not covered by the contractsbetween Petitionerand STA untilSeptember1964, whensuch employeeswereincludedunder theagreementnegotiatedby STAand Petitioner. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical in nature, consisting of keeping longshore and/or commoditytime and the preparation of time sheets and payrolls, as well as otherrecords, such as tonnage analysis reports, labor vouchers, detentions,extra labor, overtime, and accident reports. In almost all cases thetimekeepers work either at separate offices maintained by the com-panies at the piers or directly on the ships.Their hours of work, ratesof pay, places of work, and supervision are different from those of theoffice clericals.InAndes Fruit Company,5the Board held, on the basis of facts verymuch like those set forth above, that timekeepers are like plant cleri-cals, and as such might properly be included in an existing unit ofcheckers such as Petitioner seeks herein.6In the instant case, the checkers, ship runners, and ship planners arerepresented in a portwide, multiemployer unit.As heretofore indi-cated, STA claims that as the representative of its member-companiesit has never bargained for timekeepers as part of the existing unit; thatit has never specifically been granted, and in fact has been denied,authority by its employer-members to represent them in bargainingwith respect to such employees.7 STA contends that as multiemployerbargaining can be established only by mutual consent of the parties,and as the individual employer-members have not specifically con-sented to such bargaining as to timekeepers, the unit sought by Peti-tioner is inappropriate and the petition should be dismissed.8It is true that mutual consent is required to establish multiemployerbargaining.But it is clear that the element of consent relates to theformation of the multiemployer unit and not to the scope of the dutyto bargain once the multiemployer unit is formed, a duty which ismeasured by the requirements of the Act, one of which is that bargain-ing must be conducted in an appropriate unit. To hold otherwise wouldlodge all authority over the composition of the unit in the parties and,in effect, deprive the Board of its duty under Section 9 to decide ineach case the appropriate unit that will assure to employees the fullestfreedom in exercising the rights guaranteed by the Act.In the instant case, we are not confronted with the question ofwhether the parties have consented to bargain on a multiemployer basisas to operating employees in the port of Baltimore, for that is undis-6124 NLRB 781.6 SeeAndes Fruit, supra,785-790.7 On February 9, 1965, the employer-members of STA held a meeting to consider arepresentation petition(the petition was subsequently withdrawn on February 12, 1965),wherein the Union sought a portwide,multiemployer unit of timekeepers.The employer-members adopted a resolution at that meeting denying STA the authority to representthem with respect to such employees.8 To support its contention,STA relies onAndes Fruit,supra.We do not, however,view that case as a controlling precedent.Although there is some language inAndesFruitwhich may appear to support STA's position,it is clear that the Board's sole reasonfor refusing to order an election on a multiemployer basis in that case was that the par-ties had not established any multiemployer-bargaining unit.To the extent that the dictuminAndesFruit tends in a different direction,we do not follow it. STEAMSHIP TRADE ASSOC. OF BALTIMORE, INC., ETC.235putecl.Rather, the sole question before us is whether the employer-members, once they have agreed to bargain in a portwide, multiem-ployer unit of operating personnel, may restrict the authority of theirAssociation with respect to a particular classification of operatingemployees, to wit, the timekeepers.We hold that to permit this in theparticular circumstances here present would be inconsistent with thepolicies of the Act.The timekeepers are the only unrepresented plant clericals employedby STA's employer-members.The individual employer-ineiribers donot dispute the right of timekeepers to be represented for purposes ofcollective bargaining, but seek only to exclude them from the unitwhich includes all other plant clericals. It is clear, however, that thetimekeepers' work is integrated with that of the checkers, and that thetimekeepers have a substantial community of interest with the check-ers, ship runners, and ship planners who comprise the existing unit.Where, as here, there is an unrepresented group of employees which inappropriate circumstances may be allocable to an existing multiem-ployer unit, the Board in the past has held that the scope of the unitcovering the unrepresented employees should be coextensive with theexisting appropriate unit of represented employees.9Under these circumstances, we believe that if the timekeepers desireto be represented by the Petitioner, then in order "to assure [them] thefullest freedom in exercising the rights guaranteed" by the Act, it isappropriate that they should not be isolated from, but, rather, shouldform part of the existing unit of plant clericals with whom they areclosely allied in job function and interests.Accordingly, we find that the timekeepers involved herein consti-tute an appropriate voting group, and we shall direct an electionamong them for the purpose of determining whether they wish to berepresented as part of the existing unit of checkers, ship runners, andship planners.1° If a majority of the employees in such voting groupvote for Petitioner, they will be taken to have indicated their desire tobe included in the existing checkers, ship runners, and ship plannersunits of employees. If a majority of the employees in such group voteagainst representation by Petitioner, they will be taken to have indi-aThe LosAngeles Statler Hilton Hotel,129 NLRB 1349,1351-1352.The holding inPggly Wiggly California Company,144 NLRB 708,does not require an opposite resulthere, for in that case the separate single-employer unit of snackbar employees in whichan election was sought and directed was also an appropriate bargaining unit. See alsoCrlimley Hotel,Inc,d/b/aHoliday Hotel,134NLRB 113.30A problem arises as to the eligibility of certain employees.The record reveals thatemployees Thomas Bowen,John Holman,Mike Zatzs,and Thomas Benewicz spend lessthan 25 percent of their time engaged in the performance of timekeeping duties. In ouropinion, such employees have an insufficient community of interest with the timekeepers,checkers, ship runners, and ship planners, and, therefore,are not eligible to participatein the election.Cf.Cab Operating Corp.,153 NLRB 878. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDcated their desire to remain outside such existing unit. In either event,the Regional Director is instructed to issue a certification of the resultsof the election to such effect.[Text of Direction of Election omitted from publication.]MEMBERSFANNING and JENKINS took no part in the considerationof the above Decision and Direction of Election.San Francisco Metal Products Company, d/b/a O'Hara MetalProducts Co., PetitionerandInternational Association of Ma-chinists and Aerospace Workers,AFL-CIO,Local Lodge No.68, and Tool and Die Craftsmen,National Federation of Inde-pendent Unions.Case No. 20-RM-751.October 15,1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held on June 28, 1965, beforeHearing Officer Walter L. Kintz, Jr. The Hearing Officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed. The Employer and Tool and Die Craftsmen, National Fed-eration of Independent Unions, herein called Tool and Die Union, havefiled briefs.Pursuant to Section 3 (b) of the Act, the National Labor RelationsBoard has delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Jenkins andZagoria].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdictionherein.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections 9 (c)(1) (B) and 2(6) and (7) of the Act.Tool and Die Union contends that an existing collective-bargainingagreement with California Metal Trades Association, herein calledCMTA, is a bar to this proceeding.Arrow Tool and Die Works, herein called Arrow, was a partnershipconsisting of two partners, Reno Bottano and Albert Hill, engaged intool-and-die work. It had two employees.Arrow was a member ofthe CMTA and was represented for collective-bargaining purposes by155 NLRB No. 27.